Citation Nr: 0306171	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for scar tissue 
preventing vaginal delivery of children.

2.  Entitlement to an increased rating for residuals of 
stress fracture of the pubic rami, currently evaluated as 10 
percent disabling. 

(The claim of entitlement to an increased evaluation for 
residuals of stress fracture of the pubic rami will be the 
subject of a later post-development decision.)  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought.  

The case was previously before the Board in August 1999, at 
which time several claims were adjudicated on the merits and 
neither an appeal was taken nor was reconsideration requested 
vis-à-vis such claims.  Other issues as listed on the first 
page of this decision were Remanded to afford the veteran a 
comprehensive medical examination and to allow the veteran to 
obtain certain evidence that she asserted supported her 
claim.  The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issues on appeal. 

The Board is undertaking additional development on the issue 
for an increased evaluation for residuals of stress fracture 
of the pubic rami pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002) because of non compliance with the 
Board's Remand.  Thereafter, the Board will provide notice of 
that development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The record fails to show scar tissue preventing vaginal 
delivery of children.


CONCLUSION OF LAW

Scar tissue preventing vaginal delivery of children was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by the Supplemental Statement of the Case issued in 
November 2002.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Correspondence, to include the Board's August 1999 
decision, accomplished this notice requirement.

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claims.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran asserts that service connection is warranted for 
scar tissue preventing vaginal delivery of children.  She 
asserted that her private physician would substantiate a 
causal relationship between the claimed disorder and a rape 
that occurred during her service.

In correspondence dated in October 1999, the veteran's 
physician (referenced above) reported that he saw the veteran 
in July 1992 in connection with a conization of the cervix.  
The physician reported that the specimen removed suggested 
"that a virus infection was causative of the subsequent pre-
cancerous dysplasia necessitating part of the cervix.  [H]er 
reported rape incident in 1989 could possibly have given rise 
to this virus infection leading to the dysplasia.  Venereal 
diseases are certainly known to be transmitted at the time of 
rape activity.  The conization may cause impairment of her 
subsequent fertilization but the overall estimated likelihood 
. . . would be in the order of a 10 percent danger of 
infertility.  [The physician acknowledged that he was] 
unaware of any medical findings related to the reported 
rape." (Emphasis added).

The Board notes the absence of diagnosis or treatment for any 
venereal disease in service or on VA examination in January 
1991.  Moreover, VA and private treatment records fail to 
suggest any such pathology.  Close inspection of the claims 
file additionally reveals the veteran's private physician who 
submitted the above report recognized in records dating from 
January 1993 that there was "no evidence of residual 
abnormality" on follow-up of her cervical dysplasia from 
July 1992.  

The Board recognizes that service connection has been awarded 
for residuals of dysplasia with removal of part of the 
cervix.  However, under the circumstances, the Board 
concludes that in the absence of evidence of scarring 
preventing vaginal delivery of children, the preponderance of 
the evidence is against entitlement to service connection for 
the claimed disorder.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

ORDER

Service connection for scar tissue preventing vaginal 
delivery of children is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

